 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 1 of 7                 PageID #: 463




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE


COMCAST OF MAINE/NEW HAMPSHIRE,
INC.; A&E TELEVISION NETWORKS,
LLC; C-SPAN; CBS CORP.; DISCOVERY,
INC.; DISNEY ENTERPRISES, INC.; FOX
CABLE NETWORK SERVICES, LLC;                             Case No. 1:19-cv-00410-NT
NBCUNIVERSAL MEDIA, LLC; NEW
ENGLAND SPORTS NETWORK, LP; and
VIACOM INC.,


                     Plaintiffs,
              v.

JANET MILLS, in her official capacity as the
Governor of Maine; AARON FREY, in his
official capacity as the Attorney General of
Maine; the CITY OF BATH, MAINE: the
TOWN OF BERWICK, MAINE; the TOWN
OF BOWDOIN, MAINE; the TOWN OF
BOWDOINHAM, MAINE; the TOWN OF
BRUNSWICK, MAINE; the TOWN OF
DURHAM, MAINE; the TOWN OF ELIOT,
MAINE; the TOWN OF FREEPORT,
MAINE; the TOWN OF HARPSWELL,
MAINE; the TOWN OF KITTERY, MAINE;
The TOWN OF PHIPPSBURG, MAINE; the
TOWN OF SOUTH BERWICK, MAINE; the
TOWN OF TOPSHAM, MAINE; the TOWN
Of WEST BATH, MAINE: and the TOWN
OF WOOLWICH, MAINE;

                     Defendants.



          MOTION TO DISMISS OF DEFENDANTS TOWN OF BRUNSWICK
                        AND TOWN OF WOOLWICH

       NOW COME Defendants the Town of Brunswick and the Town of Woolwich

(collectively, “the Towns”), by and through undersigned counsel, and move that the Court


                                               1
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 2 of 7                      PageID #: 464



dismiss the all claims against them in this matter pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. In making this Motion, the Towns further incorporate and

invoke the arguments set forth by each of the other Defendant Towns in seeking dismissal from

this action.

        Plaintiffs Comcast Cable Communications, et. al. allege the illegality of a recently

enacted Maine statute, H.P. 606 / LD 832, which amends 30-A M.R.S. § 3008 to require that

cable television providers offer customers the ability to purchase access to channels individually.

This practice is known in the industry as “a la carte programming.” If cable providers do not

comply with the a la carte mandate, municipalities may, through an existing provision in Section

3008, seek “injunctive relief in addition to any other remedies available by law.” 30-A M.R.S. §

3008(3)(E). Plaintiffs assert subject matter jurisdiction against the named municipal defendants

on the grounds that, as beneficiaries of cable franchise agreements with the Plaintiffs, they have

the authority to bring a claim against Plaintiffs for any violation of the new law. As further set

forth in this Motion, there is no case and controversy as against the Towns (nor against any of

the other municipal defendants), because the Towns have neither asserted that Plaintiffs have

violated Section 3008 nor threatened to bring any enforcement action pursuant to Section 3008.

        Plaintiffs’ claim is entirely focused on the legality of LD 832. The Complaint does not

allege that the Towns have adopted any local policies, practices or position statements indicating

that they intend to enforce Section 3008 against Comcast (with whom each of the Towns has a

newly adopted franchise agreement). Having failed to allege any action on behalf of the Towns

in furtherance of LD 832, Plaintiffs cannot establish subject matter jurisdiction pursuant to

Section 1983. The claims will not be ripe unless and until the Towns elect to pursue the

enforcement authority pursuant to Section 3008. Finally, the Towns do not need to be parties to



                                                 2
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 3 of 7                        PageID #: 465



this action in order for the injunctive relief sought by Plaintiff to be effective. If the Court

enjoins LD 832 from taking effect, the Towns would have no legal basis upon which to take any

enforcement action related to a la carte programming. They also could not mandate any changes

to their current franchise agreements. Simply put, the Towns should not have to answer to the

legality of LD 832, as they did not initiate the bill and do not have the ability to repeal it.


                                  I.      STANDARD OF REVIEW


        When considering a motion to dismiss pursuant to F.R. Civ. P. 12(b)(6) for failure to

state a claim upon which relief can be granted, a court must determine ‘whether, construing the

well-pleaded facts of the complaint in the light most favorable to the plaintiffs, the complaint

sates a claim for which relief can be granted.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1,

7 (1st Cir. 2011). The complaint must at minimum state a “plausible claim for relief.” Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009).

        Plaintiffs have the burden to establish jurisdiction and standing. Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547. Facts sufficient to establish both must be set forth in the complaint. Id.


                                          II.     ARGUMENT

    1. Plaintiffs have failed to plead facts supporting their claim under Section 1983.

        As stated above, the federal courts have consistently held that for a claim to be

cognizable under Section 1983, it must set forth facts showing an unconstitutional “policy

statement, ordinance, regulation or decision officially adopted and promulgated by” the local

governing body’s officers. Fletcher v. Town of Clinton, 196 F.3d 41, 55 (1st Cir. 1999) (citing

Monell v. Dep’t. of Soc. Svcs., 436 U.S. 658, 691). In this case, Plaintiffs challenge only the

constitutionality of a state statute, promulgated by the Maine Legislature. They have alleged no


                                                   3
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 4 of 7                       PageID #: 466



facts relating to any policy or practice initiated by the Towns, whether related to LD 832

specifically, or even generally on the issue of a la carte programming.

       The fact that the Towns might choose to enforce Section 3008 at some point fails to

establish subject matter jurisdiction pursuant to Section 1983. Such a claim is purely

speculative, and speculative claims generally cannot confer jurisdiction upon the Court. To

establish standing, “the plaintiff must have suffered an injury in fact—an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) actual or imminent, not

conjectural or hypothetical.” McInnes-Misenor v. Maine Medical Ctr., 211 F. Supp. 2d 256, 259

(D. Me. 2002) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Moreover,

even if the Towns were currently seeking to enforce or enforcing Section 3008, that still would

not be enough to confer jurisdiction upon them pursuant to Section 1983. Municipal

enforcement of an allegedly unconstitutional statute does not allow for Section 1983 jurisdiction

as against the municipality. Wong v. City and County of Honolulu, 333 F. Supp. 2d 942, 951 (D.

Haw. 2004). In such a case, jurisdiction lies only against the state. While Plaintiffs could

certainly allege the unconstitutionality of LD 832 in defense of a municipal suit brought under

Section 3008, there is no jurisdiction to bring a direct claim against the Towns.


   2. Plaintiffs’ claim is not ripe for review.

       Even if Plaintiffs could set forth a claim under Section 1983 based on the Towns’

authority to enforce LD 832, the Court can have no jurisdiction as against the Towns unless and

until the Towns assert that authority by threatening or filing an enforcement action. A claim is

not ripe for review if it rests upon ‘contingent future events that may not occur as anticipated, or

indeed may not occur at all.’” Texas v. United States, 523 U.S. 296, 300 (1998). “While the

doctrine has a prudential flavor, a test for ripeness is also mandated by the constitutional


                                                  4
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 5 of 7                       PageID #: 467



requirement that federal jurisdiction extends only to actual cases or controversies.” Ernst &

Young v. Depositors Econ. Prot. Corp., 45 F.3d 530, 535 (1st Cir. 1995).

       At the present time, Plaintiffs’ claim as against the Towns is not ripe. Plaintiffs have

failed to set forth facts showing that the Towns even care about whether Comcast offers a la

carte programming to their residents, much less that there is a current policy, plan or intention to

force the offering of such programming. A plaintiff challenging the constitutionality of a statute

must “allege an intention to engage in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute,” and that “there exists a credible threat of prosecution

thereunder.” Babbitt v. United Farm Workers, 442 U.S. 289, 298, 99 S.Ct. 2301 (1979). It is not

clear from the Complaint that Plaintiffs intend to violate LD 832, or that the Towns intend to

enforce compliance with LD 832. The Towns would have to assert their enforcement authority

under LD 832 through a specific warning or through the filing of an enforcement action in order

to effect any alleged deprivation of rights upon the Plaintiffs. See Thomas v. Anchorage Equal

Rights Comm’n, 220 F.3d 1134, 1139 (9th Cir. 2000).

                                        III.    CONCLUSION

       Plaintiffs have failed to meet their burden to establish standing as against the Towns.

There is no present case or controversy arising out of the Towns’ statutory authority to demand

compliance with LD 832. Further, Plaintiffs cannot obtain the relief sought from the Towns, as

they did not enact and cannot repeal the statute. As such, the Towns must be dismissed from this




                                                  5
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 6 of 7                   PageID #: 468



action pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.



Dated: October 7, 2019


                                     TOWN OF BRUNSWICK
                                     /s/ Stephen E.F. Langsdorf, Esq.

                                     TOWN OF WOOLWICH
                                     /s/ Kristin M. Collins, Esq.
                                     Preti Flaherty Beliveau & Pachios LLP
                                     45 Memorial Circle
                                     Augusta, ME 04330
                                     207.623.5300
                                     slangsdorf@preti.com
                                     kcollins@preti.com




                                                6
 Case 1:19-cv-00410-NT Document 74 Filed 10/07/19 Page 7 of 7                    PageID #: 469




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019 I filed the above Motion to Dismiss with the

Clerk of Court using the CM/ECF system, which will send electronic notice of filing to each of

the parties.



                                      TOWN OF BRUNSWICK
                                      /s/ Stephen E.F. Langsdorf, Esq.

                                      TOWN OF WOOLWICH
                                      /s/ Kristin M. Collins, Esq.

                                      Preti Flaherty Beliveau & Pachios LLP
                                      45 Memorial Circle
                                      Augusta, ME 04330
                                      207.623.5300
                                      slangsdorf@preti.com
                                      kcollins@preti.com




                                                 7
